DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Independent claims 1 and 13 mention “a first USB endpoint provided by a USB device”. Applicant’s Specification Paragraph [0036] states that “host device 102 generates an original PING packet addressed to a first USB endpoint provided by the USB device 108 (endpoint Al)” and Applicant’s Drawings Figure 1, 108 show that the USB device is the same as the USB endpoint. Thus, Examiner will interpret the USB device and the USB endpoint as the same.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hall (US 2013/0132625).

Regarding claim 1, Hall teaches a system (Figure 1, System) for communicating USB information via a non-USB extension medium (Fig. 1, 90, Network; Paragraph 0021, upstream USB extension device 104 and the downstream USB extension device 106 are communicatively coupled via a network 90 that may increase the distance between the host 102 and the USB device 108 beyond that supported by the USB specification. The network 90 and communication thereon may include any suitable networking technology, such as Ethernet, Bluetooth, WiFi, WiMax, the Internet), the system comprising: a downstream facing port device (DFP device) (Fig. 2, 106, USB Extension Device; Paragraph 0023, upstream USB extension device 104 includes an upstream facing port 202, and the downstream USB extension device 106 includes a downstream facing port 204) configured to: receive, via the non-USB extension medium, an incoming request packet (Fig. 9 Flowchart, DATA[1] Packet) addressed to a first USB endpoint (Fig. 9, Endpoint within Device 108) provided by a USB device (Fig. 9, Device 108 Contains an Endpoint; Paragraph 0055, At point 6, and similar to the sequences discussed above, the host 102 transmits a second DATA packet to the upstream facing port 202, which transmits the packet to the downstream facing port 204, which in turn transmits the packet to the USB device 108); and hold transmission of an outgoing request packet (Paragraph 0056, point 9, the USB device 108 indicates that it is prepared to accept the second DATA packet by transmitting an ERDY packet to the downstream facing port 204. The downstream facing port 204 does not forward the ERDY packet (or the NRDY packet) to the upstream facing port 202, but instead, at point 10, re-transmits the second DATA packet to the USB device 108; i.e. second DATA Packet is held and re-transmitted) based on the incoming request packet to the USB device in response to determining that a ping response packet (Fig. 9, ERDY Ping Packet; i.e. ERDY pings the DFP device that it is ready) has not yet been received from the first USB endpoint (Paragraph 0055, At point 8, the USB device 108 generates a NRDY packet and transmits it to the downstream facing port 204. The NRDY packet indicates that the USB device 108 was not prepared to accept the second DATA packet, and places the downstream facing port 204 into a waiting state or an asynchronous state; i.e. NRDY packet means ERDY packet is not yet received).

Regarding claim 2, Hall teaches the system of claim 1. Hall further teaches wherein the DFP device is further configured to: transmit the outgoing request packet to the first USB endpoint in response to determining that a ping response packet has been received from the first USB endpoint (Paragraph 0056, point 9, the USB device 108 indicates that it is prepared to accept the second DATA packet by transmitting an ERDY packet to the downstream facing port 204. The downstream facing port 204 does not forward the ERDY packet (or the NRDY packet) to the upstream facing port 202, but instead, at point 10, re-transmits the second DATA packet to the USB device 108). 

Regarding claim 13, Hall teaches a method for communicating USB information via a non-USB extension medium (Fig. 1, 90, Network; Paragraph 0021, upstream USB extension device 104 and the downstream USB extension device 106 are communicatively coupled via a network 90 that may increase the distance between the host 102 and the USB device 108 beyond that supported by the USB specification. The network 90 and communication thereon may include any suitable networking technology, such as Ethernet, Bluetooth, WiFi, WiMax, the Internet), the method comprising: receiving, by a DFP device (Fig. 2, 106, USB Extension Device; Paragraph 0023, upstream USB extension device 104 includes an upstream facing port 202, and the downstream USB extension device 106 includes a downstream facing port 204) from a UFP device (Fig. 2, 104, Extension Device with Upstream Facing Port) via the non-USB extension medium (Fig. 9 Flowchart, Non-USB Extension Medium Between UFP and DFP), an incoming request packet (Fig. 9 Flowchart, DATA[1] Packet) addressed to a first USB endpoint (Fig. 9, Endpoint within Device 108) provided by a USB device (Fig. 9, Device 108 Contains an Endpoint; Paragraph 0055, At point 6, and similar to the sequences discussed above, the host 102 transmits a second DATA packet to the upstream facing port 202, which transmits the packet to the downstream facing port 204, which in turn transmits the packet to the USB device 108); and holding, by the DFP device, transmission of an outgoing request packet (Paragraph 0056, point 9, the USB device 108 indicates that it is prepared to accept the second DATA packet by transmitting an ERDY packet to the downstream facing port 204. The downstream facing port 204 does not forward the ERDY packet (or the NRDY packet) to the upstream facing port 202, but instead, at point 10, re-transmits the second DATA packet to the USB device 108; i.e. second DATA Packet is held and re-transmitted) based on the incoming request packet to the USB device in response to determining that a ping response packet (Fig. 9, ERDY Ping Packet; i.e. ERDY pings the DFP device that it is ready) has not yet been received from the first USB endpoint (Paragraph 0055, At point 8, the USB device 108 generates a NRDY packet and transmits it to the downstream facing port 204. The NRDY packet indicates that the USB device 108 was not prepared to accept the second DATA packet, and places the downstream facing port 204 into a waiting state or an asynchronous state; i.e. NRDY packet means ERDY packet is not yet received).

Regarding claim 14, Hall teaches the method of claim 13. Hall further teaches transmitting, by the DFP device via a USB-compliant connection to the USB device, the outgoing request packet to the first USB endpoint in response to determining that a ping response packet has been received from the first USB endpoint (Paragraph 0056, point 9, the USB device 108 indicates that it is prepared to accept the second DATA packet by transmitting an ERDY packet to the downstream facing port 204. The downstream facing port 204 does not forward the ERDY packet (or the NRDY packet) to the upstream facing port 202, but instead, at point 10, re-transmits the second DATA packet to the USB device 108). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2013/0132625) in view of Ulenas (US 2007/0118674).

Regarding claim 3, Hall teaches the system of claim 1. Hall does not explicitly teach wherein the DFP device is further configured to: receive, via the non-USB extension medium, an incoming ping packet addressed to the first USB endpoint; and transmit an outgoing ping packet addressed to the first USB endpoint. 
Ulenas teaches wherein the DFP device (Fig. 1, Downstream Processor) is further configured to: receive, via the extension medium (Fig. 1, Medium Between USP and DSP), an incoming ping packet addressed to the first USB endpoint (Fig. 6A, 180, Ping Packet sent from Upstream Processor to Main Controller and to Downstream Processor; Paragraph 0057, FIG. 6A, space is available and the US processor (11) issues an ACK handshake signal (152) within the timing requirements of the USB Specification. The US processor (11) notifies the Main Controller (10) via signal (180) that a Ping packet has been received); and transmit an outgoing ping packet addressed to the first USB endpoint (Fig. 6A, 184; Paragraph 0057, The Main Controller (10) notifies the DS processor (12) via signal (184) to issue a Ping packet to the device. The DS Processor (12) issues a Ping packet (161) to the device via USB signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Ulenas and include ping packet transmissions to the downstream endpoint to determine endpoint availability and readiness.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce unnecessary bandwidth use due to responding to an unavailable endpoint, thus ensuring that timing requirements are fulfilled for the USB system (See Ulenas: Paragraphs 0008, 0009, and 0057). 

Regarding claim 4, Hall teaches the system of claim 1. Hall further teaches wherein the system further comprising an upstream facing port device (UFP device) (Fig. 2, 104, USB Extension Device with Upstream Facing Port 202), wherein the UFP device is configured to, receive from a host device via a USB-compliant connection, an original packet addressed to the first USB endpoint (Fig. 9, DATA[1] Packet to UFP); transmit, to the DFP device via the non-USB extension medium, a packet based on the original packet (Fig. 9, UFP Transmits DATA[1] to DFP; Paragraph 0055, point 6, and similar to the sequences discussed above, the host 102 transmits a second DATA packet to the upstream facing port 202, which transmits the packet to the downstream facing port 204, which in turn transmits the packet to the USB device 108); and transmit, to the host device, a synthetic ping response packet without having received a responsive packet from the DFP device (Fig. 9, ACK(2,5), ACK Pings Host that Response has been sent; Paragraph 0055, At point 7, the upstream facing port 202 generates an ACK packet to implicitly acknowledge receipt of the first DATA packet and to request a second DATA packet). 
Hall does not teach an original ping packet sent to the DFP device from the UFP device. 
Ulenas teaches the system further comprising an upstream facing port device (UFP device) (Fig. 1, Upstream Processor), wherein the UFP device is configured to: receive, from a host device via a USB-compliant connection (Paragraph 0052, A number of Upstream (US) Processors (11) connect to USB hosts via USB signals (21) and (22). USB signals to each USB host are individual for that host), an original ping packet addressed to the first USB endpoint (Fig. 6A, 151, PING Packet; Paragraph 0057, When the US Processor (11) receives a Ping packet (151) from the host, it decodes the packet as a Ping packet); transmit, to the DFP device via the non-USB extension medium, a ping packet based on the original ping packet (Paragraph 0057, US processor (11) notifies the Main Controller (10) via signal (180) that a Ping packet has been received. The Main Controller (10) notifies the DS processor (12) via signal (184) to issue a Ping packet to the device); and transmit, to the host device, a synthetic ping response packet without having received a responsive ping packet from the DFP device (Fig. 6A, 152, ACK Packet; Paragraph 0057, space is available and the US processor (11) issues an ACK handshake signal (152) within the timing requirements of the USB Specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Ulenas and include ping packet transmissions to the downstream endpoint to determine endpoint availability and readiness.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce unnecessary bandwidth use due to responding to an unavailable endpoint, thus ensuring that timing requirements are fulfilled for the USB system (See Ulenas: Paragraphs 0008, 0009, and 0057). 

Regarding claim 9, Hall teaches a method for communicating USB information via a non-USB extension medium (Fig. 1, Non-USB Extension Medium Network Connecting USB Device and Host), the method comprising: receiving, by a UFP device (Fig. 1, 104) from a host device (Fig. 1, 102) over a USB-compliant connection, an original packet (Fig. 5 Flowchart, 1, ACK IN [0:3] Packet; Paragraph 0033, At point 1, the host 102 indicates that it is ready to receive bulk data by transmitting an ACK packet indicating a sequence number ("0") and a number of packets ("3") that the host 102 expects from the USB device 108) addressed to a first USB endpoint (Fig. 2, 108, USB Device) provided by a USB device (Fig. 2, 108, USB Device with Endpoint); transmitting, by the UFP device to a DFP device (Fig. 2, 106, USB Extension Device with Downstream Facing Port 204) via the non-USB extension medium, a packet based on the original packet (Fig. 5, UFP Transmits to DFP ACK IN [0:3]; Paragraph 0033, upstream facing port 202 transmits the ACK packet to the downstream facing port 204, which in turn transmits the ACK packet to the USB device 108); and transmitting, by the UFP device to the host device, a synthetic ping response packet without having received a responsive ping packet from the DFP device (Fig. 5, NRDY packet; Paragraph 0033, At point 2, the upstream facing port 202 transmits a NRDY packet to the host 102, which will cause the host 102 to wait for an ERDY packet before continuing with the transaction).
Hall does not teach an original ping packet sent to the DFP device from the UFP device. 
Ulenas teaches a method for communicating USB information, the method comprising: receiving, by a UFP device (Fig. 1, Upstream Processor) from a host device over a USB-compliant connection (Paragraph 0052, A number of Upstream (US) Processors (11) connect to USB hosts via USB signals (21) and (22). USB signals to each USB host are individual for that host), an original ping packet addressed to a first USB endpoint provided by a USB device (Fig. 6A, 151, PING Packet; Paragraph 0057, When the US Processor (11) receives a Ping packet (151) from the host, it decodes the packet as a Ping packet); transmitting, by the UFP device to a DFP device via the non-USB extension medium, a ping packet based on the original ping packet (Paragraph 0057, US processor (11) notifies the Main Controller (10) via signal (180) that a Ping packet has been received. The Main Controller (10) notifies the DS processor (12) via signal (184) to issue a Ping packet to the device); and transmitting, by the UFP device to the host device, a synthetic ping response packet without having received a responsive ping packet from the DFP device (Fig. 6A, 152, ACK Packet; Paragraph 0057, space is available and the US processor (11) issues an ACK handshake signal (152) within the timing requirements of the USB Specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Ulenas and include ping packet transmissions to the downstream endpoint to determine endpoint availability and readiness.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce unnecessary bandwidth use due to responding to an unavailable endpoint, thus ensuring that timing requirements are fulfilled for the USB system (See Ulenas: Paragraphs 0008, 0009, and 0057). 

Regarding claim 15, Hall teaches the method of claim 13. Hall does not explicitly teach further comprising: receiving, by the DFP device from the UFP device, an incoming ping packet addressed to the first USB endpoint; and transmitting, by the DFP device to the USB device, an outgoing ping packet addressed to the first USB endpoint.
Ulenas teaches the method further comprising: receiving, by the DFP device (Fig. 1, Downstream Processor) from the UFP device (Fig. 1, Medium Between USP and DSP), an incoming ping packet addressed to the first USB endpoint (Fig. 6A, 180, Ping Packet sent from Upstream Processor to Main Controller and to Downstream Processor; Paragraph 0057, FIG. 6A, space is available and the US processor (11) issues an ACK handshake signal (152) within the timing requirements of the USB Specification. The US processor (11) notifies the Main Controller (10) via signal (180) that a Ping packet has been received); and transmitting, by the DFP device to the USB device, an outgoing ping packet addressed to the first USB endpoint (Fig. 6A, 184; Paragraph 0057, The Main Controller (10) notifies the DS processor (12) via signal (184) to issue a Ping packet to the device. The DS Processor (12) issues a Ping packet (161) to the device via USB signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Ulenas and include ping packet transmissions to the downstream endpoint to determine endpoint availability and readiness.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce unnecessary bandwidth use due to responding to an unavailable endpoint, thus ensuring that timing requirements are fulfilled for the USB system (See Ulenas: Paragraphs 0008, 0009, and 0057). 

Claims 5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2013/0132625) in view of Ulenas (US 2007/0118674) and further in view of Li (US 2017/0192922).

Regarding claim 5, Hall in view of Ulenas teaches the system of claim 4. Hall teaches wherein the UFP device is further configured to: receive, from the host device, a request packet addressed to the first USB endpoint (Fig. 9, Host sends DATA[1] to UFP; Paragraph 0055, At point 6, and similar to the sequences discussed above, the host 102 transmits a second DATA packet to the upstream facing port 202). 
Neither Hall nor Ulenas teaches transmitting, to the host device, a synthetic zero-length packet in response to determining that no data packets responsive to the request packet are stored by the UFP device.
Li teaches wherein the UFP device (Fig. 1, 20, Local Extender) is further configured to: receive, from the host device (Fig. 1, 10, USB Host), a request packet addressed to the first USB endpoint (Fig. 3 Flowchart, S11, Transmit First Data Request to First Extender; Paragraph 0015, step S11, the USB host 10 initiates isochronous data transfer by transmitting a first request for isochronous data (an In-token) over the first USB cable 50); and transmit, to the host device (Fig. 3, S22, Generate First Data Packet with Non-zero Length “fake” payload and transmit to USB host; Paragraph 0016, Meanwhile, the local extender 20 responds to the In-token from the USB host 10 by transmitting a first, “fake” data packet to the USB host over the first USB cable 50 (step S22)), a synthetic zero-length packet in response to determining that no data packets responsive to the request packet are stored by the UFP device (Paragraph 0016, The fake data packet contains a “fake” payload having a non-zero length… Paragraph 0020, if the buffer 22 does not contain any data from the target USB device (“no” in step S221), the device controller 21 transmits an interrupt signal or a buffer empty signal to the CPU 23 of the local extender 20 to notify it of the buffer empty status (step S224), and returns to step S221 to wait for the data. In response to the interrupt signal or buffer empty signal, the CPU 23 generates a data packet containing a payload of non-zero length, where the payload may be randomly generated data, and stores it in the buffer 22. After the CPU puts the data in the buffer, the device controller 21 performs steps S222 and S223 to transmit the data packet to the USB host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Li and include zero length response packets to the host from the UFP of Hall.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent the host from waiting for a response from the downstream endpoint, thus reducing timeout errors due to USB extended lengths and increasing bandwidth utilization (See Li: Paragraphs 0002 & 0016).

Regarding claim 10, Hall in view of Ulenas teaches the method of claim 9. Hall teaches receiving, by the UFP device from the host device, a request packet addressed to the first USB endpoint (Fig. 9, Host sends DATA[1] to UFP; Paragraph 0055, At point 6, and similar to the sequences discussed above, the host 102 transmits a second DATA packet to the upstream facing port 202). 
Neither Hall nor Ulenas teaches transmitting, to the host device, a synthetic zero-length packet in response to determining that no data packets responsive to the request packet are stored by the UFP device.
Li teaches receiving, by the UFP device (Fig. 1, 20, Local Extender) from the host device (Fig. 1, 10, USB Host), a request packet addressed to the first USB endpoint (Fig. 3 Flowchart, S11, Transmit First Data Request to First Extender; Paragraph 0015, step S11, the USB host 10 initiates isochronous data transfer by transmitting a first request for isochronous data (an In-token) over the first USB cable 50); and transmitting, by the UFP device to the host device (Fig. 3, S22, Generate First Data Packet with Non-zero Length “fake” payload and transmit to USB host; Paragraph 0016, Meanwhile, the local extender 20 responds to the In-token from the USB host 10 by transmitting a first, “fake” data packet to the USB host over the first USB cable 50 (step S22)), a synthetic zero-length packet in response to determining that no data packets responsive to the request packet are stored by the UFP device (Paragraph 0016, The fake data packet contains a “fake” payload having a non-zero length… Paragraph 0020, if the buffer 22 does not contain any data from the target USB device (“no” in step S221), the device controller 21 transmits an interrupt signal or a buffer empty signal to the CPU 23 of the local extender 20 to notify it of the buffer empty status (step S224), and returns to step S221 to wait for the data. In response to the interrupt signal or buffer empty signal, the CPU 23 generates a data packet containing a payload of non-zero length, where the payload may be randomly generated data, and stores it in the buffer 22. After the CPU puts the data in the buffer, the device controller 21 performs steps S222 and S223 to transmit the data packet to the USB host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Li and include zero length response packets to the host from the UFP of Hall.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent the host from waiting for a response from the downstream endpoint, thus reducing timeout errors due to USB extended lengths and increasing bandwidth utilization (See Li: Paragraphs 0002 & 0016).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2013/0132625) in view of Ulenas (US 2007/0118674) in view of Li (US 2017/0192922) and further in view of Salamon (US 2012/0117278).

Regarding claim 12, the combination of Hall/Ulenas/Li teaches the method of claim 10. The combination of Hall/Ulenas/Li does not explicitly teach the method further comprising: transmitting, by the UFP device to the DFP device, a command to remove the first USB endpoint from an endpoint table in response to either receiving a command from the host device to remove the first USB endpoint or detecting a timeout.
Salamon teaches the method further comprising: transmitting, by the UFP device to the DFP device, a command (Fig. 8, SMU Command) to remove the first USB endpoint from an endpoint table (Fig. 8, USBD Frees Local Address and Performs Hub Status Change for Associated Device; Paragraph 0093, (iii) USBH sends a message to the USBD indicating the removal of the device from the USB host (SMU in FIG. 8)) in response to either receiving a command from the host device to remove the first USB endpoint or detecting a timeout (Fig. 8, T-Hub Status Change Request and GetPortStatus Command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Salamon and include device removal commands from host to the downstream device.   
One of ordinary skill in the art would be motivated to make the modifications in order to be able to dynamically remove devices thus allowing the USB host to be aware of all connected/disconnected USB devices (See Paragraph 0067). 

Allowable Subject Matter

Claims 6-8, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6-8 and 16, none of the cited references either alone or in combination teach wherein the DFP device is further configured to: transmit, via the non-USB extension medium, a notification that the first USB endpoint is unresponsive in response to determining that a ping response packet has not been received from the first USB endpoint prior to expiration of a waiting period.

Regarding claim 11, none of the cited references either alone or in combination teach receiving, by the UFP device from the DFP device, a notification that the first USB endpoint is unresponsive; receiving, by the UFP device from the host device, a ping packet addressed to the first USB endpoint or a request packet addressed to the first USB endpoint; and refraining, by the UFP device, from transmitting a synthetic packet to the host device in response to the ping packet or the request packet.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0102333 to Hundal discloses a UFP to DFP USB extension system with ACK and synthetic zero-length packet responses. 
US PGPUB 2004/0177197 to McLeod discloses a USB extension system with Ping requests and associated acknowledgements (See Figure 33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184   
                                                                                                                                                                                                     /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184